Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to the field of imaging, more particularly to near-field microwave imaging.

Prior art was found for the claims as follows:
Reykowski Arne [Overview of signal detection and the RF Chain: already of record] discloses the following claim limitations:
1. (Currently Amended) A high-resolution Ultra High Frequency (UHF) microwave resonant near-field imaging sensor (i.e. This presentation is designed to give an overview of the building blocks of an MRI receive RF chain, starting with the local MRI coil going all the way to the image processor- Introduction) comprising: 
a non-resonant electrically small loop antenna (i.e. MR coil 2- fig. 3); 
an L-matching circuit electrically coupled with the non-resonant electrically small loop antenna (i.e. tuning and matching 3- fig. 3), a resonant detuning circuit electrically coupled with the non-(i.e. Active detuning 1- fig. 3) and comprising a diode configured to move between on and off states (i.e. see diode symbol in active detuning 1 in fig. 3).
However, Arne does not teach explicitly:
a spiral resonator (SR) comprising a conductor;
a non-resonant electrically small loop antenna at least partially surrounding the SR on a plane.
In the same field of endeavor, Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] discloses:
a spiral resonator (SR) comprising a conductor (i.e. small two turn spiral resonator (2-SR)- Abstract, fig. 1... SSR and 2-SR are simple metallic resonators used to reduce antenna size and meanwhile the design resonates at more than one frequency- page 1, col 2, ¶5);
a non-resonant electrically small loop antenna at least partially surrounding the SR on a plane (i.e. see fig. 1b and fig. 5).
However, Arne and Touseef do not teach explicitly:
the non-resonant electrically small loop antenna generating a magnetic field perpendicular to the plane inducing a current in the conductor of the SR.
In the same field of endeavor, N Maleeva [Electrodynamics of planar Archimedean Spiral resonator] discloses:
the non-resonant electrically small loop antenna generating a magnetic field perpendicular to the plane inducing a current in the conductor of the SR(i.e. Particularly, a spiral resonator behaves as a distributed resonator with multiple resonance modes, and couples primarily to the magnetic component of RF field perpendicular to spiral plane, page 1, ¶4).
However, Arne, Touseef and Maleeva do not teach explicitly:
the L-matching circuit comprising measurement port configured to input a microwave signal into the imaging sensor and receive a reflected signal from the imaging sensor.
In a related field of endeavor, Zhang Xiangdong et al. [US 20130324057 A1] discloses:
the L-matching circuit (i.e. impedance matching circuit 115- fig. 1) comprising measurement port configured to input a microwave signal (i.e. incident power- ¶0042) into the imaging sensor and receive a reflected signal (i.e. The reflected power- ¶0042) from the imaging sensor (i.e. The incident power may be the power of the transmit signal 110 as it passes into the antenna 120. The reflected power may be the power of the reflected signal that is reflected from the antenna 120 (i.e., not delivered to the antenna 120)- ¶0042, fig. 1).

Reykowski Arne [Overview of signal detection and the RF Chain: already of record] discloses the following claim limitations:
25. (Currently Amended) A high-resolution Ultra High Frequency (UHF) microwave resonant near-field imaging sensor (i.e. This presentation is designed to give an overview of the building blocks of an MRI receive RF chain, starting with the local MRI coil going all the way to the image processor- Introduction)comprising: 
a non-resonant electrically small loop antenna (i.e. MR coil 2- fig. 3); 
an L-matching circuit electrically coupled with the non-resonant electrically small loop antenna(i.e. tuning and matching 3- fig. 3), the L-matching circuit configured to match the imaging sensor to 50 Ohms at a frequency of operation(i.e. Typically, this noise match impedance is 50 Ohms- page 2, Section 2, fig. 3)

a spiral resonator (SR) comprising a conductor;
a non-resonant electrically small loop antenna surrounding the SR on a plane such that the SR is positioned at the center of the loop;
wherein the non-resonant electrically small loop antenna has a length less than an operating wavelength.
In the same field of endeavor, Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] discloses:
a spiral resonator (SR) comprising a conductor(i.e. small two turn spiral resonator (2-SR)- Abstract, fig. 1... SSR and 2-SR are simple metallic resonators used to reduce antenna size and meanwhile the design resonates at more than one frequency- page 1, col 2, ¶5);
a non-resonant electrically small loop antenna surrounding the SR on a plane such that the SR is positioned at the center of the loop(i.e. see fig. 1b and fig. 5);
wherein the non-resonant electrically small loop antenna has a length less than an operating wavelength (i.e. Basis of mono-band Meander line antennas (MLA) is its electrical length, which is proportional to operating frequency. Electrical length = λ/2 = 168.16mm. Aggregate of dimensions in Fig. 1(a) is ≈ 168mm- page 2, Col 1, ¶2).
However, Arne and Touseef do not teach explicitly:
wherein the non-resonant electrically small loop antenna feeds the SR and generates a magnetic field perpendicular to the plane inducing a current in the conductor of the SR.
In the same field of endeavor, N Maleeva [Electrodynamics of planar Archimedean Spiral resonator] discloses:
wherein the non-resonant electrically small loop antenna feeds the SR and generates a magnetic field perpendicular to the plane inducing a current in the conductor of the SR(i.e. Particularly, a spiral resonator behaves as a distributed resonator with multiple resonance modes, and couples primarily to the magnetic component of RF field perpendicular to spiral plane, page 1, ¶4).
However, Arne, Touseef and Maleeva do not teach explicitly:
the L-matching circuit comprising measurement port configured to input a microwave signal into the imaging sensor and receive a reflected signal from the imaging sensor.
In a related field of endeavor, Zhang; Xiangdong et al. [US 20130324057 A1] discloses:
the L-matching circuit (i.e. impedance matching circuit 115- fig. 1) comprising measurement port configured to input a microwave signal (i.e. incident power- ¶0042) into the imaging sensor and receive a reflected signal (i.e. The reflected power- ¶0042) from the imaging sensor (i.e. The incident power may be the power of the transmit signal 110 as it passes into the antenna 120. The reflected power may be the power of the reflected signal that is reflected from the antenna 120 (i.e., not delivered to the antenna 120)- ¶0042, fig. 1).

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 2, 8-20 and 25-29 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488